Title: To John Adams from J. A. Sullivan, 4 May 1798
From: Sullivan, J. A.
To: Adams, John


				
					
					May 4, 1798
				
				The Agent for the United States has the honor to propose, that the Honorable Board will, in such manner as to the Commissioners shall appear proper and suitable, receive from John Adams, the President of the United States of America, his knowledge as to certain facts which are within his recollection, and which took place in the forming of the Treaty of Peace in 1782, and the truth of which facts may be expressed in answers to the following interrogatories, viz:What maps, charts and documents of State were before the Commissioners at Paris in 1782, when the Second Article of the Treaty of Peace was agreed upon and formed?By whom were such maps, charts and documents produced?Were there any lines marked on any map by the Commissioners at that time and, if there were, on what map were the same marked and by whom was the map produced?Is the map now before you called Mitchell’s Map the one on which those lines were marked, and are the lines on that Map those which were then marked?Was there any act of Parliament respecting the Boundaries of the late Province of Massachusetts Bay, produced or mentioned by the British Minister on that occasion?Was the former eastern boundary of the Province of Massachusetts Bay, then conceived of as the line on which the boundary of the United States was fixed, so far as the side line?The Agent for the United States further proposes that the evidence of His Excellency, John Jan, Esq. may be taken as to the same facts.
				
					J. A. Sullivan.
				
				
			